DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Document KR101873853 in view of Tsai et al ( US 10,109,966)  
With regard to claim 1 , Korean Document KR101873853 discloses ( An embodiment in Fig. 2,3) charging device comprising:
a main body part(221) having one end at which a first terminal part (229) is provided, and the other end to which a cable is connected; and
a connection part (210) having one end at which a second terminal part (219) configured to be connected to the first terminal part is provided, and the other end at which a third terminal part (211)configured to be connected to an electronic device is provided,
For embodiment in Fig. 4, 5,  Korean Document KR101873853 discloses that the main body part (3)and the connection part (5) are detachably coupled by a magnet (35, 59),
In Korean Document KR101873853,  terminals (227, 217 -respectively) of main body part and the connection part have no the claimed configuration and are subjected to frequent connection failure(para. 0021)

wherein each of the pairs of terminals is positioned so that a first terminal faces with a second terminal each other,wherein the first and second terminals, respectively:
includes a first body part (43) and a second body part having a convex shape (44) in the outward direction, and includes a first gripping portion and a second gripping portion, wherein the first and second gripping portions:
are extended from the first and second body parts respectively, and are curved such that the first gripping portion and the second gripping portion become close to each other to a predetermined position and then become distant from each other after the predetermined position, wherein, when the connected first and second terminals are separated, the second terminal is separated from the first terminal without contact with the first and second body
parts of the first terminal, so that a damage of the second terminal is prevented even if a separating force in a vertical direction is applied.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the terminals, as taught by Tsai, to prevent frequent connection failure (para. 0021)
With regard to claim 2 , Korean Document KR101873853-Tsai discloses (Korean Document KR101873853) –that (Fig. 4)  the magnet(59, 35) is provided in at least one of the main body part and the connection part.
With regard to claim3 , Korean Document KR101873853-Tsai discloses (Tsai) –that the housing includes: a receiving portion(320,322) configured to receive the plurality of pairs of terminals; and an extension portion  (311)stepped downward from the receiving portion and extending outward from the receiving portion.
In Korean Document KR101873853 receiving portion and extension portion are shown below. 


With regard to claim 5 , Korean Document KR101873853-Tsai discloses (Korean Document KR101873853) –that (Fig. 4)  the main body part further includes a seating part positioned on the extension portion of the housing.
With regard to claim 6 , Korean Document KR101873853-Tsai discloses (Korean Document KR101873853) –that (Fig. 4)  the magnet is provided in the seating part.

    PNG
    media_image1.png
    355
    518
    media_image1.png
    Greyscale

With regard to claim 7 , Korean Document KR101873853-Tsai discloses (Korean Document KR101873853) –that (Fig. 4)  the connection part (5) further includes a fitting part  (53) spaced apart from the second terminal part and provided in a circumferential direction of the second terminal part.
With regard to claim 8 , Korean Document KR101873853-Tsai discloses (Korean Document KR101873853) –that (Fig. 4)  the magnet is provided in the fitting part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							6/1/21